Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	Applicants’ arguments and amendments filed on 6/30/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final. 
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3. 	Claims 1, 4, 5, 9-11, 19-23, 25, 31, 55-69 are pending in this office action.
Claims 1, 4, 5, 9-11, 19-23, 25, 31 have been withdrawn. 
Claims 55-69 have been rejected. 

Claim Rejections - 35 USC § 103
 4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 55, 56, 57, 58, 62, 63, 65, 66-69, are rejected under 35 U.S.C. 103(a) as being unpatentable over Pratt et al. USPN 3806001 in view of McNeff et al. (USPN 6440475) in view of NPL Katsunuma et al. (in Animal Science Journal 71 (2): 164- 170, 2000) in view of Trabelsi et al. USPN 8629681.

7.	 Regarding claim 55, Pratt et al. discloses a micro-feeder system 21 (Fig 1, col 2 lines 60-67), a grain mixer 28, feed transport truck 30 (Fig 1, col 2 lines 60-67) and dispensing assembly 24 is connected to grain mixer 28 (col 3 lines 1-10) through conveyor 26. Feeder system 21 is a fully automated system which comprises accurate metering of three separate levels up to six dry and six liquid ingredients which are delivered through the conveyor 26 in a liquid slurry form to the final mixing point of the feed mixer 28. Pratt also discloses that the dispensing assembly 24 comprises plurality of mixing tanks (i.e. claimed vessel) (col 4 lines 34-40). Pratt et al. also discloses that the components as powdery particles in the bin 72 (i.e. vessel) are allowed to flow and pass through tube 99 and out of 99 to trough 77 (col 7 lines 55-60). Pratt et al. also discloses that water added to the additive slurry or mix in the mixing tank 78 provides prevention of adherence of the masses of the mixed ingredients from tanks 72,73,74,75 (col 8 lines 48-53) which can read on “adding components of a total mixed ration to a vessel” as claimed in claim 55 where tanks 72,73,74 and 75 represents vessel and also water addition in the mixing tank 78 reads on “adding fluid to the vessel “ as claimed in claim 55 and also mixing with liquid with the components from tanks 72,73,74,75 in tank 78 ( col 8 lines 48-54) read on “mixing the total mixed ration components and the fluid” as claimed in claim 55.
Pratt also discloses that predetermined rate of liquid from tanks 71, 177 are allowed to have fix and desired rate of flow of liquid (col 7 lines 35-38). Pratt et al. also discloses that the liquid components from 71 and 177 are admixed together prior to addition to the tank 78 (col 8 lines 25-30).
Pratt et al. also discloses that mixing tank 78 with the ingredients and fluid are transferred to the vessel 28 (Fig 1 and col 8 lines 48-65). The tank 28 is a grain mixer tank (col 8 lines 67 and col 9 line 1), therefore, 28 it is a mixing vessel. Therefore, it is emptying 78 which, if considered as batch box, is emptying to the vessel 28 via conduit 26.
Pratt et al. is silent about (a) “fluid comprising water and a saponin containing composition” and (b) “microwave sensor’ to determine moisture as claimed in claim 55.

With respect to (a) as discussed above, Pratt et al. also discloses that the liquid components from 71 and 177 are admixed together prior to addition to the tank 78 (col 8 lines 25-30).
NPL Katsunuma et al. discloses that saponin is used in such a composition in order to serve as antibacterial pathogenic organism and multi beneficial effects (at least in page 164 under Introduction, last line of first paragraph, e.g. its use in “feed” composition and col 1 last paragraph has multi-beneficial effect and page 164, col 2 second paragraph and page 166, col 1 last two paragraphs and page 167, Table 2). One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify liquid components of Pratt et al. (at least in col 8 lines 25-30) to include the teaching of NPL Katsunuma et al. to include saponin which is used in such a composition in order to provide multi beneficial effects (at least in page
164 under Introduction, last line of first paragraph, e.g. its use in “feed” composition and col 1 last paragraph has multi-beneficial effect and page 164, col 2 second paragraph and page 166, col 1 last two paragraphs and page 167, Table 2).
With respect to (b), McNeff et al. discloses a method of determining moisture as the amount of water added to the grain sample by using moisture sensor (col 6 lines 40-45).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify grain mixer 28 of Pratt et al. (at least in col 8 lines 25-30) to include the teaching of McNeff et al.to place moisture sensor as disclosed by McNeff et al. (col 6 lines 40-45) in order to provide desired sufficient moisture for the stability of the mixed composition (at least in col 8 lines 50-60). 
Trabelsi et al. discloses that ‘microwave sensor” can measure the bulk density and moisture content in a granular particulate material e.g. grain, peanut etc. (at least in Abstract, col 1 lines 12-20 and Fig 1). It is to be noted that if we consider the disclosure including fig 1, Trabelsi et al. has an implicit disclosure of the “measurement of the moisture within the interior volume of the mixed ration as claimed in claim 1.
In addition, from the result of bulk density and moisture content for a particular weight amount of the material, one of ordinary skill in the art can understand the amount of moisture content with respect to the volume of the material also.
Regarding the amended claim limitation of “continuously measuring”, it is to be noted that the determination of the moisture content in a closed within the interior volume of the mixed ration can be performed by modifying Pratt et al. with the addition of moisture sensor of McNeff et al. and this moisture sensor can further be modified by using microwave sensor of Trabelsi et al. in order to measure moisture in a close interior volume of the vessel.  in a ‘continuously measuring’ manner. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Pratt et al. (vessel 28 (Fig 1 and col 8 lines 48-65) in view of McNeff et al.  [moisture sensor (col 6 lines 40-45)] by including the teaching of Trabelsi et al. to make the sensor used to serve as “microwave sensor” which has the capacity to measure moisture in a close interior volume of the vessel. 
It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the sensor system as microwave sensor which appropriately can measure moisture in a close interior volume of the vessel (similar to microwave) in order to provide desired moisture supply to the Pratt’s apparatus containing feed composition. 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, to determine the amount of moisture content in a “continuously measuring” manner by using microwave sensor in the closed vessel of Pratt et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g.  moisture content (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

8.	 Regarding claim 56, 58, McNeff et al. also discloses that there is a fluid control valve which permits a desired liquid flow rate that corresponds to the output control signal from the processor so that the moisture level of the conditioning grain approximates the target moisture level (col 3 lines 60-67). Therefore, it is within the skill of one of ordinary skill in the art to optimize and the flow of fluid comprising water in order to have desired amount of moisture in the composition as claimed in claim 56. It is also within the skill of one of ordinary skill in the art to optimize the “the amount to be dispensed will be adjusted based on the measured moisture content” as claimed in claim 58. It is also addressed using result effective variable.
Absent showing of unexpected results, the specific amount of moisture adjustment is not considered to confer patentability to the claims. As the amount of water content in the final composition are variables that can be modified, among others, by adjusting the amount of moisture, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of moisture in Pratt et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired final moisture content of the final product. (ln re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

9.	 Regarding claim 57, Pratt et al. discloses that the content in the transport cart 30 (modified with vessel mounted mobile unit) is disposed in the plurality of pans (i.e. feed bunk) at the feed yard 31 (Fig 1, and col 3 lines 1-12) to meet claim 57.

10. 	Regarding claim 62, Pratt et al. discloses that mixing tank 78 with the ingredients and fluid are transferred to the vessel 28 (Fig 1 and col 8 lines 48-65). The tank 28 is a grain mixer tank (col 8 lines 67 and col 9 line 1), therefore, 28 it is a mixing vessel. Therefore, it is emptying 78 which, if considered as batch box, is emptying to the vessel 28 via conduit 26 which meets claim 62. Pratt et al. also discloses that the conduit 26 empties to mixer 28 (vessel) through a spray nozzle 27 (col 3 lines 15-16).

11.	 Regarding claim 63, McNeff et al. discloses that moisture sensor may preferably adapted for automatically measuring the moisture content of a sample of grain at periodic intervals (col 7 lines 25-30). Therefore, even if McNeff et al. does not specifically disclose that “microwave sensor is performed at least once at an animal containment area remote from a feed supply area’, however, it is within the skill of one of ordinary skill in the art to consider with reasonable expectation of success to measure the moisture content of a sample of grain at periodic intervals as disclosed by McNeff et al. (col 7 lines 25-30) which includes measuring “at least once at an animal containment area remote from a feed supply area” in order to have desired amount of moisture in the mixed composition prior to its delivery to feed supply area.

12. 	Regarding claim 65, it is understood that the feed yard 31 is the designated area to serve food directly to the animal by which animals do not have to spend energy to move for collecting food. Therefore, this area can read on_ the “animal containment area”. Therefore, the disclosed area where components are added are different area
(Fig 1, in Pratt et al.) where the components are added, mixed and transported thereafter with the mobile transport cart which is therefore, located remotely as claimed in claim 65.

13. 	Regarding claim 66, it is to be noted that Trabelsi et al. discloses “data acquisition” (col 4 lines 39-40, col 6 lines 1-15) which is the storage of data.
It is also to be noted that it is within the skill of one of ordinary skill in the art to review the stored data in order to have an idea by which the amount of fluid to be added can be adjusted from the previous record.

14.	Regarding claim 67, McNeff et al. discloses that the moisture sensor is positioned adjacent to the grinding mechanism such that the moisture sensor measures the moisture content and provides a first electronic signal that corresponds to the moisture content of the grain sample (col 3 lines 52-65, e.g. lines 53-55) followed by receiving the signal by the processor connected to fluid control valve and based on the signal, processor creates an output control signal by which the fluid control valve permits a desired liquid flow rate that corresponds to the output control signal from the processor so that the moisture level of the conditioned grain approximates the target moisture level ( col 3 lines 62-67). If we interpret this disclosure, it is understood that fluid control is configured by the fluid control valve which permits a desired liquid flow rate when the electronic signal gives sign which includes the “warning sign” as the sign which signals the need for water adjustment to meet claim 67.

15.	Regarding claims 68,69, it is also to be noted that this disclosure, as discussed, will determine and the fluid control will adjust the amount of fluid being added to control liquid flow through valve in response to the electronic signal to meet claim 68.
It is understood that fluid control is configured by the fluid control valve which permits a desired liquid flow rate (col 3 lines 63-65) to meet claim 69.

16. 	Claim 59 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pratt et al. USPN 3806001 in view of McNeff et al. (USPN 6440475) in view of NPL Katsunuma et al. (in Animal Science Journal 71 (2): 164-170, 2000) in view of Trabelsi et al. USPN 8629681 as applied to claim 55 and further in view of McLeod et al. USPN 5794423.

17.	 Regarding claim 59, Pratt et al. discloses that the mixer 28 delivers the final mixture to the transport truck (col 3 lines col 3 lines 8-10). Pratt et al. also discloses that the addition of water provides sufficient water and avoids segregation and/or separation of the large particles (col 8 lines 60-65). Pratt et al also discloses that mixing serves to stabilize the froth formed with water (col 10 lines 60-65). Therefore, Pratt et al. has the disclosure which is interpreted as continuous mixing maintains the product stability and quality. Therefore, it is understood that if the vessel with the mixer etc. are mounted to
the mobile unit, it will provide better confidence to one of ordinary skill in the art to distribute the feed composition to several locations which may take longer time. However, Pratt et al. is specifically silent about “vessel is mounted on a mobile unit”. McLeod et al. discloses that a vessel can be a part of the mobile unit also (at least in claim 1 of McLeod et al.).
It is to be noted that Pratt et al. discloses that the mixer 28 delivers the final mixture to the transport truck (col 3 lines col 3 lines 8-10). Pratt et al also discloses that mixing serves to stabilize the froth formed with water (col 10 lines 60-65).
McLeod et al. discloses that a vessel can be a part of the mobile unit also (at least in claim 1 of McLeod et al.).
Therefore, it is understood that if the vessel with the mixer etc. are mounted to the mobile unit, it will provide better confidence to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pratt et al. by including the teaching of McLeod et al. who discloses the design of the apparatus where a vessel can be a part of the mobile unit also (at least in claim 1 of McLeod et al.) which provides the benefit of monitoring and adjustment of moisture ( water) attached to the vessel ( in Mc Neff et al. Abstract) which is mounted to the mobile cart (at least in claim 1 of McLeod et al.) and at the same time mixing is continued in order to avoid segregation and separation of the components to maintain the stability quality of the product by attaching a mixer with the mounted vessel as disclosed by mixer may be combined with a hammer mill grinder and mounted on a mobile unit” to read “mixer containing vessel helps continuous is mixing while mobile unit is in motion” which has the advantages to distribute the feed composition to several locations for longer period of time.

18. 	Claim 60 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pratt et al. USPN 3806001 in view of McNeff et al. (USPN 6440475) in view of NPL Katsunuma et al. (in Animal Science Journal 71 (2): 164-170, 2000) in view of Trabelsi et al. USPN 8629681 and further in view of McLeod et al. USPN 5794423 as applied to claim 59 and further in view of Skromme et al. USPN 3667734.

19.	 Regarding claim 60, Pratt et al. discloses that grain mixer 28 is combined with mixing apparatus in order to mix (at least in col 8 lines 66-67 to col 9 lines 1-2) for having and maintaining the mixed composition as stable dispersion (col 10 lines 63-65) and not to allow.
McLeod et al. discloses that a vessel can be a part of the mobile unit also (at least in claim 1 of McLeod et al.).
However, they are silent about “mixing is performed while the mobile unit is in motion”.
Skromme et al. discloses that mixer may be combined with a hammer mill grinder mixer ( col 3 lines 45-50, col 4 line 72-74) and “mounted on a mobile unit” (at least in claim 17 of Skrome et al., col 6 lines 54-65) in order to continue mixing in the mobile cart to keep homogeneity of the composition during transporting and to maintain the stable dispersion which was made during processing as disclosed by Pratt et al. (col 10 lines 63-65) during supply at different locations which reads on “mixer is mixing while mobile unit is in motion” to read “mixer is mixing while mobile unit is in motion” as claimed in claim 60.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Pratt et al. to include the teaching of Skromme et al. who discloses that the mixer may be combined with a hammer mill grinder and mounted on a mobile unit” in order to continue mixing in the mobile cart to keep homogeneity of the composition during transporting and to maintain the stable dispersion which was made during processing as disclosed by Pratt et al. (col 10 lines 63-65) during supply at different locations of feed feedyard ( col 3 lines 10-12 of Pratt et al.).

20. 	Claim 61 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pratt et al. USPN 3806001 in view of McNeff et al. (USPN 6440475) in view of NPL Katsunuma et al. (in Animal Science Journal 71 (2): 164-170, 2000) in view of Trabelsi et al. USPN 8629681 as applied to claim 1 and further in view of Julien (USPN 5709894).

21. 	Regarding claim 61, Julien et al. discloses that forage is used in combination with grain avoids physiological problems associated with high grain diet and, therefore, it provides balanced diet and forage in the animal feed has multi-beneficial effect (col 10 lines 56-67 and col 11 lines 1-10).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Pratt et al. to include the teaching of Julien et al. discloses that forage is used in combination with grain avoids physiological problems associated with high grain diet and, therefore, it provides balanced diet and
forage in the animal feed has multi-beneficial effect (col 10 lines 56-67 and col 11 lines
1-10).

22. 	Claim 64 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pratt et al. USPN 3806001 in view of McNeff et al. (USPN 6440475) in view of NPL
Katsunuma et al. (in Animal Science Journal 71 (2): 164-170, 2000) in view of Trabelsi et al. USPN 8629681 as applied to claim 64 and further in view of NPL moisture content (2013).

23. 	Regarding claim 64, Pratt et al. in view of McNeff et al. in view of NPL
Katsunuma et al. in view of Trabelsi et al. are silent about the amount of moisture needed to be added to raise the final moisture ratio to about 20-80 percent.
NPL moisture content (2013) discloses that the dry matter (DM) content and moisture content should have a ratio of 0.33 (i.e. 66.7% moisture) (at least in paragraph 2 under the heading “ Dry matter) and moisture content at this amount is important because of the balanced and equalized nutrient content which is determined based on the DM content which is monitored and determined by monitoring moisture content. NPL moisture content discloses that the moisture content should be less than 15% (at least in paragraph 3 under the heading “Dry matter) which is the measured amount of moisture generally in forage (See Moisture/dry matter under “Visual Assessment of Forage quality). Therefore, one of ordinary skill in the art would have been motivated with reasonable expectation of success to add more water in order to bring total amount of fluid added to the vessel containing 15% or less moisture containing forage (grain
with adding further water in order to have moisture content between 75-90% by weight [at least under Dry Matter (DM)] to make desired dry matter containing final liquid feed composition to be considered to feed the animal.

Pertinent prior art(s)
24. 	2005/0153410: Feed delivery truck and Feed bunk ([0078)]).
2013/0186155: [0042] Although animal waste, it is the apparatus identical and teaches moisture measurement. [0074] has mobile unit MOUNTED reads on CLAIM 59. Claim 60: Abstract of FR 2127598. Says ‘mixer may be combined with a hammer mill grinder and mounted on a mobile unit” to read “mixer is mixing while mobile unit is in motion’.

Response to arguments
25.	Applicants arguments and amendments have been considered. However, they are not persuasive. The reasons are discussed below:

26.	Applicants argued on page 6 that (i) “Applicant respectfully submits neither McNeff nor Trabelsi teach or suggest continuously measuring the moisture content of the total mixed ration components”
(ii)  Applicants argued that the moisture content is measured by extracting a sample of grain, followed by grinding and moisture content of the ground extracted grain is measured the disclosure by McNeff et al. on col 6 lines 1-14 (In Remarks, page 6).
In response, it is to be noted that applicants’ arguments, as a whole, as argued on page 6 has been considered. 
Examiner does not agree applicants’ allegations made for McNeff et al. on col 6 lines 1-14 (In Remarks, page 6) as mentioned above. The reason is McNeff et al. on col 6 lines 1-14 is part of the disclosure where it discloses that the sample to be used to measure moisture is extracted ground grain. However, the system used to measure the moisture content includes a moisture measuring apparatus includes a ‘fluid control valve” and fluid control valve determines the flow rate of the fluid to the sprinkler head (in McNeff et al., col 3 lines 35-40). It is to be noted that McNeff et al. also discloses that a sample extraction mechanism is located downstream from the sprinkler head (col 3 lines 43-45) so that sample extraction mechanism exacts a  sample of grain from the grain moving through the auger (col 3 line 45) and a grinding mechanism grinds the grain (col 3 line 46-47) and a moisture sensor placed adjacent to the ground grains senses the amount of moisture in the ground grain , provides electronic signal that corresponds the amount of moisture to the fluid control valve (col 3 lines 54-57) which permits the amount of fluid flow rate (col 3 lines 62-66) and fluid control valve controls fluid rate through sprinkler head (col 3 line 40). Therefore, the allegations that “McNeff requires a sample of grain to be extracted which requires accuracy etc.” and do not teach “continuous measuring the moisture content” as claimed in claim 55 is not an issue because, electronic signal up to fluid flow rate determination via fluid control valve is a continuous process as disclosed by McNeff et al. and extracted grain is in the downstream from the sprinkler head (col 3 lines 43-45).  This extracted grain with moisture can be any material whose moisture is determined by the upstream sequence of events from electronic signal to flow of liquid controlled by liquid valve through sprinkler and can be placed any related apparatus including the apparatus of Pratt et al. in order to continuous measuring the moisture content to provide fluid supply through fluid control configuration. 
It is to be noted that applicants’ arguments for Trabelsi et al. at col 6 lines 49-67 (in Remarks, page 6) is a specific disclosure. As discussed in the prior office action that if we consider Trabelsi et al. discloses that ‘microwave sensor” can measure the bulk density and moisture content in a granular particulate materials e.g. grain, peanut etc. (at least in Abstract, col 1 lines 12-20 and Fig 1), ‘microwave sensor system’ is a continuous process and “extraction of grain” may not be continuous process because it is an object used to measure the moisture content using “microwave sensor”. It is also to be noted that claim 55 does not recite specific size and shape of the object which is different than the shape and size of Trabelsi et al. and also it is within the skill of one of ordinary skill in the art to optimize the size and shape of the object to fit the specific (any related) ‘object’ with the microwave sensor system. 

27.	Applicants argued on page 8, in remarks that “Because Pratt et al. discloses an automated process and feeding directly therefore, the need for a moisture sensor as disclosed in McNeff and Trabelsi is not beneficial to the feeder system. As the present application explains “the moisture content of grains and other feed materials must typically be increased over the relatively low moisture content of many materials in a storage state.” Application as filed at page 9, lines 27-29. Because Pratt does not disclose the storage of the feed after mixing, one of skill in the art would not be motivated to add the moisture sensors of McNeff and Trabelsi”.
In response, examiner does not agree. The reason is, Pratt et al. discloses that the tank 28 is a grain mixer tank (col 8 lines 67 and col 9 line 1), therefore, 28 it is a mixing vessel. Therefore, it is emptying 78 which, if considered as batch box, is emptying to the vessel 28 via conduit 26. As discussed in the office action that feeder system 21 is a fully automated system (col 3 lines 2-5) which delivers ingredients including liquid water into the final mixing point of the feed mixer 28.  
McNeff discloses the method which can measure the moisture from any material including the mixer tank of Pratt et al. It is also to be noted that the closed vessel of Pratt et al. can serve as an environment where microwave sensor can be placed as disclosed by Trabelsi et al. because the closed vessel with the liquid and grain mixture can be considered as the material and it is within the skill of one of ordinary skill in the art to optimize the whole microwave sensor based on the material size and volume as desired to modify Pratt et al. to meet the claimed invention. 
Therefore, the modification of Pratt et al. by McNeff and Trabelsi et al. can modify the automated system by adding automated moisture measuring device to measure moisture content in the mixing vessel in a continuously measuring manner whether it is ‘during mixing’, after mixing or during ‘storage time’ (if necessary) as alleged by the applicants above. However, claim 55 does not specifically mention the measurement is during storage time also.
Therefore, the rejection is made as final. 


Conclusion
28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                            

/DONALD R SPAMER/Primary Examiner, Art Unit 1799